DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 30, 42, and dependents, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 42, Applicant again uses the problematic language “visible swelling” when no such “visible swelling” was recited in association with the originally disclosed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”), A Mechanistic Study of Ultrasonically-Enhanced Transdermal Drug Delivery (“Mitragotri”).
Regarding Claim 12, Klopotek discloses a method for ultrasonic treatment of the skin, the method comprising:
Administering a coupling medium (28) to the skin surface;
Coupling an ultrasound transducer (22) to the coupling medium and the skin surface (see Fig. 1); and
Applying a first pulsed acoustic energy field from the ultrasound transducer to the skin surface, the first pulsed acoustic energy field having a frequency which wholly encompasses Applicant’s claimed range of 1 MHz to 30 MHz (see Detailed Description, Par. 34 - thereby establishing prima facie obviousness for selecting the claimed values which lie within the disclosed range of Klopotek particularly as it resolves to the stated endpoints of 1MHz and 10MHz), a peak intensity of 100 to 500 W/sq. cm as measured at the skin surface, i.e. the surface of the epidermis/stratum corneum (see Detailed Description, Par. 42), and a pulse width of 10 ns to 200 ms (see Clm. 22 – which substantially overlaps with the lower range of Applicant’s claimed range, thereby establishing prima facie obviousness for selecting values of 33ns to 200ms, a range which lies within Applicant’s claimed range).


Klopotek, in view of Esenalieve, discloses the invention substantially as claimed except that the mechanism of action for ultrasonic assisted transdermal transport involves generation of inertial cavitation in the stratum corneum layer. While Klopotek recites ultrasonic energy to the stratum corneum which exhibits and/or obviates the claimed parameters, Klopotek is silent as to whether cavitation occurs within the stratum corneum as opposed to only within the underlying skin tissues of the dermis (see Detailed Description, Par. 24). However, Mitragotri resolves that ultrasonic assisted transdermal transport involves the generation of inertial cavitation within the stratum corneum (see Pg. 703 – “Mechanisms of Sonophoresis” – re: “cavitation in the keratinocytes of the SC” and “[s]hock waves generated by the collapse of cavitation bubbles” which will be recognized to relate to inertial cavitation within the stratum 
Such inertial cavitation will be understood to necessary cause some degree “damage in or beneath the skin surface” incident to the “violent collapse” of the formed microbubbles causing tissue erosion and microstreaming, whereby it will be understood that the anesthetic (as obviated by Esenaliev – see above) will serve to alleviate (i.e. reduce) this pain. Examiner further notes the subjective nature of “pain” and one must recognize that dependent upon pain sensitivity as well as skin sensitivity which will be understood to vary from patient to patient, i.e. the pain exhibited by a patient with skin which is more sensitive to the effects of inertial cavitation with a low tolerance for pain will be understood to be more profound that the pain exhibited by a patient with high pain tolerance and skin which is less sensitive to the effects of inertial cavitation. Examiner submits that Klopotek would be understood by the ordinary artisan to appreciate that while pain is “reduced” it is not “eliminated” (see Brief Summary, Par. 5; 
Furthermore, Examiner notes that the claim recites “damage in or beneath the skin surface”. It is understood that the methods of Klopotek, while seeking to reduce damage to the epidermis (which is still appreciated by Klopotek to not be wholly eliminated – Detailed Description, Par. 3, 43, 44) Klopotek recognizes that damage will necessarily be caused to the dermal tissue (Detailed Description, Par. 40), whereby it is understood that the dermal tissue is “beneath the skin surface”. As such, even, arguendo, would the method of Klopotek not be exhibited to exhibit some degree of damage to the skin surface and epidermal layers, damage (and pain resultant thereto) will unquestionably be exhibited to the dermal layer “beneath the skin surface”.
Regarding Claim 15, Klopotek discloses that the first pulsed acoustic energy field creates a thermal effect in a tissue beneath the stratum corneum layer, thereby raising a temperature of the tissue to 47 to 75 degrees centigrade (see Detailed Description, Par. 38; see also Clm. 28). Given a normal body temperature of approximately 37 degrees centigrade this constitutes an absolute increase of 10 to 38 degrees centigrade, a range which overlaps with Applicant’s claimed range. Furthermore, Examiner notes that a change in temperature must be understood to occur gradually overtime and as such, Examiner submits that the method of Klopotek includes, in practice, discrete moments of time wherein the tissue temperature is raised by as little as 1 degree centigrade will occur. As such, Claim 15 fails to define or distinguish over the prior art.

Regarding Claim 17, Klopotek discloses that the method includes focusing the second pulsed acoustic energy field to a target volume at a depth beneath the stratum corneum layer, the second acoustic energy field configured to generate a thermal effect in the target volume, thereby ablating at least a portion of the target volume (see Fig. 1; Detailed Description, Par. 38).
Regarding Claim 18, Klopotek discloses that the thermal effect raises a temperature in the target volume to 47 to 75 degrees centigrade (a 10 to 38 degrees centigrade change a range which overlaps with Applicant’s claimed range and therefore obviates said range) without damaging an intervening tissue between the skin surface and the target volume (excluding the damage understood to be inherent to the inertial 
Regarding Claim 19, again, Examiner notes the breadth of the claim and the overlap with the parameter ranges disclosed by Klopotek including the claimed frequency range, intensity range, and pulse width range as it applies to the creation of both the claimed first and second pulsed acoustic energy fields. Examiner further notes the disclosure and modification in view of Mitragotri for modifying the invention to ensure sufficient inertial cavitational forces within the stratum corneum and acoustic streaming (RE: “microstreaming”) forces to drive the medicament across the stratum corneum, through the epidermal layer, and into the dermal layer via convection based transport (see Pg. 700, Mitragotri) in order to deliver cosmetic compositions to assist in skin rejuvenation/scarring/burn treatment and/or deliver both disinfect and analgesic to said treated tissues thereby reducing the incidence of treatment site pain and infection in the invention of Klopotek.
Regarding Claim 20, Klopotek discloses that the pulsed acoustic energy field(s) creates a thermal effect in a tissue beneath the stratum corneum layer, thereby raising a temperature of the tissue to 47 to 75 degrees centigrade (see Detailed Description, Par. 38; see also Clm. 28). Given a normal body temperature of approximately 37 degrees centigrade this constitutes an absolute increase of 10 to 38 degrees centigrade, a range which overlaps with Applicant’s claimed range. Furthermore, Examiner notes that a 
Regarding Claim 21, the method of Klopotek, as modified above, will be understood to increase the tissue temperature of the stratum corneum and epidermis along with the underlying dermal tissues and is understood to increase absorption of the medicament into the blood stream resultant to vascular dilation, microporation, and the sonophoretic effects incident to the applied ultrasound energy.
	Regarding Claim 22, Klopotek indicates that the focal depth can range from 5 microns to 5 millimeters below the epidermis (see Clm. 5) thereby being understood to capture the majority of Applicant’s claimed range and therefore obviate the range (the epidermal thickness being understood to average approximately 0.1mm, whereby the range of Klopotek would be understood to vary from approximately 0.1mm to approximately 5.1mm). As noted above, the “second” pulsed acoustic energy field of Klopotek is understood to be obviated to be provided at the claimed parameters based upon the overlap in scope between Klopotek’s explicitly recited frequency, intensity, and pulse width ranges and the recitation of Esenaliev to utilize applied ultrasound to assist transdermal transport/dispersion/absorption of medicaments to provide said medicaments to the underlying epidermal and dermal tissues in the method of Klopotek in order to chemically assisting in the skin rejuvenation procedure and/or support the treatment by reducing the incidence of infection and treatment site pain.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”) and A Mechanistic Study of Ultrasonically-Enhanced Transdermal Drug Delivery (“Mitragotri”) as applied above, and further in view of U.S. Publication No. 2003/0009153 (“Brisken”) and U.S. Patent No. 7,530,958 (“Slayton”).
Regarding Claims 14, while Klopotek does recite the duration/width of the pulses (see e.g. Claim 19), Klopotek fails to explicitly disclose the repetition rate of the pulses, i.e. the time between applied pulses. Examiner further notes the incredibly broad range (10 microseconds to 100 seconds) recited in the claim, said range including several orders of magnitudes and is understood to be only an obvious design choice, a selection of a value within said range being a trivial design task necessary to balance the application of ultrasonic energy to provide the desired hyperthermic, microportation, and sonophoretic effects without causing excessive tissue damage, particularly to non-target tissues.
Brisken discloses that for purposes of transdermal drug transport ultrasound transducers can have limited duty cycles as high as 50% to as low as 0.1% (see Par. 80 – see also Table, Col. 6). Applying these teachings to the invention of Klopotek would result in repetition rates of 10 nanoseconds to 200 microseconds (for a 50% duty cycle) to 10 microseconds to 0.2 seconds (for a 0.1%) duty cycle.
Likewise, Slayton describes the application of ultrasound for a variety of effects including both ablative and hyperthermic effects and establishes that pulse lengths and pulse duty cycles are result effective variables and it is known to vary the pulse duty 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Klopotek to have a pulse repetition rate of 10 microseconds to 100 seconds, thereby only establishing the expected results of selecting a duty cycle useful for balancing the hyperthermic and cavitational effects of the ultrasound needed to produce efficacious results without causing excessive damage to the tissue during treatment.

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”).
Regarding Claim 30, Klopotek discloses a method for ultrasonic treatment of the skin, the method comprising:
Administering a coupling medium (28) to the skin surface;
Coupling an ultrasound transducer (22) to the coupling medium and the skin surface (see Fig. 1); and
Applying a first pulsed acoustic energy field from the ultrasound transducer to the skin surface, the first pulsed acoustic energy field having a peak intensity of 100 to 500 W/sq. cm as measured at the skin surface, i.e. the surface of the epidermis/stratum corneum (see Detailed Description, Par. 42).
Klopotek discloses the invention substantially as claimed except that the method includes providing a medicant as part of the coupling medium, whereby the medicant is 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the coupling medium of the invention of Klopotek with a plurality of medicaments including an anesthetic to reduce treatment site pain incident to the treatment (see Abstract, Par. 83, Esenalieve; see also Brief Summary, Par. 5, Detailed Description, Par. 43, 48 – Klopotek) and a non-anesthetic comprising either a cosmetic agent to assist in the skin rejuvenation procedure or an antibiotic to prevent infection incident to the treatment (see Abstract, Par. 83, Esenalieve; see also Brief Summary, Par. 5, Detailed Description, Par. 43, 48 – Klopotek) – thereby perfecting the methods of Klopotek by improving the efficacy of the skin rejuvenation/treatment procedure while also further reducing treatment site pain incident 
In the instant case it is not immediately clear whether the modified method of Klopotek will necessarily “cause visible swelling on the skin surface”, whereby the anesthetic (see Esenalieve) will alleviate this swelling. However, as noted above, Klopotek is not suggestive that pain and damage are entirely eliminated, but rather are merely “reduced”. Specifically, Klopotek describes that there may still be some “significant adverse damage to the epidermis layer” (Detailed Description, Par. 3) and that there also an expectation of additional minimal damage (Detailed Description, Par. 43). It would be understood that such “damage” will vary from patient to patient dependent upon the robustness of their skin and that swelling is understood to be a natural physiological response to damage, whereby absent the presence of medical disorders (e.g. d dermatographia) the degree of swelling will be proportionate to the amount of damage. Furthermore, Examiner notes that “swelling” may be visible “at the skin surface” even in the event that the epidermis itself is not “significantly adversely damaged” incident toward the specific intent of Klopotek to “irritate” the dermal layer (Clm. 7) incident to the denaturing of the proteins (Clm. 3) causing “dermal inflammation” (Detailed Description, Par. 40) and “tearing tissue structures apart, heating the region” (Brief Summary, Par. 15). Examiner submits that it must be understood, absent evidence to the contrary, the explicit reference by Klopotek to dermal inflammation must be understood to support a contention of “visible swelling” whereby the swelling of the dermal tissue (even if not also met with some degree of swelling to the epidermal tissue) will still be visible as it will still result of raising of the 
1. WOULD NOT result in damage to the epidermal tissue and resultant swelling; and 
2. WOULD NOT result in inflammation to the dermal tissue that is visible through the overlying epidermal tissue such evidence will be considered and afforded its full weight.
Absent such showing, Examiner must conclude that subjecting the skin surface to the ultrasonic energy parameters described by Klopotek would be expected, in at least a significant percentage of the population, be exhibited to exhibit some degree of redness, irritation, and inflammation to the epidermal tissue – and particularly resultant to the explicit underlying damage/irritation to the dermal tissue which will result in effects in the adjacent tissues – particularly including visible swelling observed through the epidermal tissue.
Regarding Claim 31, Klopotek discloses Applying a first pulsed acoustic energy field from the ultrasound transducer to the skin surface, the first pulsed acoustic energy field having a frequency which wholly encompasses Applicant’s claimed range of 1 MHz to 30 MHz (see Detailed Description, Par. 34 - thereby establishing prima facie 
While Klopotek does recite the duration/width of the pulses (see e.g. Claim 19), Klopotek fails to explicitly disclose the repetition rate of the pulses, i.e. the time between applied pulses. Examiner further notes the incredibly broad range (10 microseconds to 100 seconds) recited in the claim, said range including several orders of magnitudes and is understood to be only an obvious design choice, a selection of a value within said range being a trivial design task necessary to balance the application of ultrasonic energy to provide the desired hyperthermic, microportation, and sonophoretic effects without causing excessive tissue damage, particularly to non-target tissues.
Brisken discloses that for purposes of transdermal drug transport ultrasound transducers can have limited duty cycles as high as 50% to as low as 0.1% (see Par. 80 – see also Table, Col. 6). Applying these teachings to the invention of Klopotek would result in repetition rates of 10 nanoseconds to 200 microseconds (for a 50% duty cycle) to 10 microseconds to 0.2 seconds (for a 0.1%) duty cycle.
Likewise, Slayton describes the application of ultrasound for a variety of effects including both ablative and hyperthermic effects and establishes that pulse lengths and pulse duty cycles are result effective variables and it is known to vary the pulse duty 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Klopotek to have a pulse repetition rate of 10 microseconds to 100 seconds, thereby only establishing the expected results of selecting a duty cycle useful for balancing the hyperthermic and cavitational effects of the ultrasound needed to produce efficacious results without causing excessive damage to the tissue during treatment.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,325,769 (“Klopotek”) in view of U.S. Publication No. 2007/0078290 (“Esenaliev”), A Mechanistic Study of Ultrasonically-Enhanced Transdermal Drug Delivery (“Mitragotri”), and U.S. Publication No. 2012/0271167 (“Holland”)
Regarding Claim 42, Klopotek discloses a method for ultrasonic treatment of the skin, the method comprising:
Administering a coupling medium (28) to the skin surface;
Coupling an ultrasound transducer (22) to the coupling medium and the skin surface (see Fig. 1); and
Applying a first pulsed acoustic energy field from the ultrasound transducer to the skin surface (see Fig. 1).
Klopotek discloses the invention substantially as claimed except that the method includes providing a medicant as part of the coupling medium, whereby the medicant is delivered through the stratum corneum. Rather Klopotek merely explicitly resolves the method to pertain to “wrinkle reduction and skin rejuvenation” as well as “reduce other 
Klopotek, in view of Esenalieve, discloses the invention substantially as claimed except that the mechanism of action for ultrasonic assisted transdermal transport involves generation of inertial cavitation in the stratum corneum layer. While Klopotek recites ultrasonic energy to the stratum corneum which exhibits and/or obviates the claimed parameters (see Clm. 12) understood to be useful in causing inertial cavitation within the stratum corneum, Klopotek is silent as to whether cavitation occurs within the 
Mitragotri fails to explicitly resolve that the “inertial cavitation exhibits broadband spectral properties”. However, it is to be understood that such properties are generally indicative of inertial cavitation, in contrast to the harmonic and subharmonic emissions indicative of stable cavitation (see Holland, Par. 23). As such, the modified invention of Klopotek, modified in view of Esenalieve and Mitragrotri to explicitly induce inertial cavitation within the stratum corneum in order to assist with transport of medicaments 
In the instant case it is not immediately clear whether the modified method of Klopotek will necessarily “cause visible swelling on the skin surface”, whereby the anesthetic (see Esenalieve) will alleviate this swelling. However, as noted above, Klopotek is not suggestive that pain and damage are entirely eliminated, but rather are merely “reduced”. Specifically, Klopotek describes that there may still be some “significant adverse damage to the epidermis layer” (Detailed Description, Par. 3) and that there also an expectation of additional minimal damage (Detailed Description, Par. 43). It would be understood that such “damage” will vary from patient to patient dependent upon the robustness of their skin and that swelling is understood to be a natural physiological response to damage, whereby absent the presence of medical disorders (e.g. d dermatographia) the degree of swelling will be proportionate to the amount of damage. Furthermore, Examiner notes that “swelling” may be visible “at the skin surface” even in the event that the epidermis itself is not “significantly adversely damaged” incident toward the specific intent of Klopotek to “irritate” the dermal layer (Clm. 7) incident to the denaturing of the proteins (Clm. 3) causing “dermal inflammation” (Detailed Description, Par. 40) and “tearing tissue structures apart, heating the region” (Brief Summary, Par. 15). Examiner submits that it must be understood, absent evidence to the contrary, the explicit reference by Klopotek to dermal inflammation must be understood to support a contention of “visible swelling” whereby the swelling of the dermal tissue (even if not also met with some degree of swelling to the epidermal tissue) will still be visible as it will still result of raising of the 
1. WOULD NOT result in damage to the epidermal tissue and resultant swelling; and 
2. WOULD NOT result in inflammation to the dermal tissue that is visible through the overlying epidermal tissue such evidence will be considered and afforded its full weight.
Absent such showing, Examiner must conclude that subjecting the skin surface to the ultrasonic energy parameters described by Klopotek would be expected, in at least a significant percentage of the population, be exhibited to exhibit some degree of redness, irritation, and inflammation to the epidermal tissue – and particularly resultant to the explicit underlying damage/irritation to the dermal tissue which will result in effects in the adjacent tissues – particularly including visible swelling observed through the epidermal tissue.


Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant’s analysis ignores the breadth of the claims, whereby such broad scope supports damage/pain/swelling incident to irritation and denaturing of proteins (Clm. 3) within the dermal layer, “tearing tissue structures apart, heating the region” (Brief Summary, Par. 15) – with Klopotek explicitly recognizing inflammation (Detailed Description, Par. 40) to occur within the dermal layer, i.e. a location “beneath the skin surface”, whereby inflammation to the dermal layer will be understood to cause a raising of the overlying epidermal layer thereby creating “visible swelling” (particularly in patients with sensitive skin who exhibit a heightened response to tissue damage).
Furthermore, Examiner submits that Applicant’s analysis ignores the teachings by Klopotek that recognize that some degree of damage to the epidermal tissue is permissible (and even expected) within the described methods. While it is certain the intentions for Klopotek to “reduce” damage to the epidermal tissue, it must be also understood that such damage (at least in some percentages of the population) is unavoidable and will be expected to occur when the epidermal tissues are subjected to the ultrasonic energies as discussed by Klopotek (see i.e. Detailed Description, Par. 42 – “[f]or example, at the surface of the epidermis [i.e. the stratum corneum], the intensity of the ultrasonic waves may be in the range of approximately 100 to 500 watts/sq. cm” [emphasis added]).
In relation to these methods Klopotek aims against “substantial”, “adverse”, “significant”, and “catastrophic” damage to the epidermis (where such damage is little…significant adverse damage to the epidermis layer 14” [emphasis added] (Detailed Description, Par. 3); “the epidermis… is only minimally damaged or effected” (Detailed Description, Par. 43).
Examiner submits that Applicant’s allegations cannot be afforded sufficient weight as to rebut the prima facie evidence found in Klopotek that – 
some damage to the epidermal tissue will be expected (and is acceptable) to occur (and with it pain and swelling incident to the body’s response to said damage); 
damage to the dermal tissue will cause pain as the dermal tissue is irritated, inflamed, torn, heated, and denatured; and
resultant inflammation of the dermal tissue will result in visible swelling by raising the epidermal tissue and producing tenderness to the touch.
Modification to Klopotek to affect transdermal transport of an anesthetic (along with other medicaments) to alleviate the pain caused by, at least, damage to the dermal tissues, prevent infection resultant to the tearing/damage to the skin tissue, and enhance the cosmetic results is held to be demonstrated to be obvious in view of the prior art (see Esenaliev). Likewise, induction of inertial cavitation (where particularly required by the claims) to assist such transdermal transport to allow for enhanced uptake of such medicaments is also found to be obvious in view of the prior art (see .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.